Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about October 17, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
*374The court properly denied appellant’s motion to preclude identification testimony on the ground of lack of notice, since the evidence established that the victim was sufficiently familiar with appellant prior to the crime so that the identification procedure was confirmatory and thus exempt from the notice requirement (see People v Rodriguez, 79 NY2d 445 [1992]). The victim had extensive contacts with appellant over a lengthy period of time as fellow students in the same class.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. Concur—Saxe, J.P., Nardelli, Buckley, Gonzalez and Sweeny, JJ.